Law Orrices Or
JONATHAN Y. Sug, PLLC

303 Fifth Avenue
Suite 1207
New York, NY 10016
212.967.1001

 

Case 1:19-cv-04290-JLC Document 78 Filed 04/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VICTOR COYOTL CUAYA,

Plaintiff, 19 CIV. 4290 (RA) (JLC)
-VS-

VI DEVELOPMENT GROUP LLC d/b/a BREAD &
BUTTER, 570 KCBS CORP. d/b/a BREAD & BUTTER, | ECF CASE
401 KCBS CORP. d/b/a BREAD & BUTTER, 462
BKCS LTD. d/b/a BREAD & BUTTER, BKCS LTD.
d/b/a BREAD & BUTTER, K&H 14 INC. d/b/a BREAD
& BUTTER, FOOD & BEYOND, LLC d/b/a BREAD &
BUTTER, TERENCE PARK and BYUNG IL PARK,

Defendants.

 

 

 

DECLARATION OF MARIA ORTIZ

I have been employed continuously by Bread & Butter located at 419 Park Avenue South,
New York, New York, since October 2014.

1. I have been working as a cashier and do not know who plaintiff is. I was told that he
may have used the name “Victor Perez” but this name is not familiar either.

ae During my employment, none of the employees including myself ever worked for any
other Bread & Butter locations. Furthermore, there.is no interaction between our store and the other
Bread & Butter stores.

3. Tam not familiar with the individuals plaintiff claims to have worked with as they did

not work at our store. (Gerardo, sandwich prep; Jose Luis, dishwasher; or Isabel, porter).

I declare under penalties of perjury that the foregoing is true and correct.

Dated: New York, New York

March 1 9, 2020
Motad v1 $a Ran os

Maria Ortiz

 
